Exhibit 10.2

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) dated as of
October 8, 2017 (the “Amendment Effective Date”), by and between Joseph Gardner
(“Executive”) and Aerpio Pharmaceuticals, Inc., a Delaware corporation (the
“Company”, and together with Executive, each, a “Party”, and collectively, the
“Parties”). Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Employment Agreement (as defined
below).

WHEREAS, the Parties entered into an Employment Agreement dated March 15, 2017
(the “Employment Agreement”) which replaced a prior executive employment
agreement between the Parties, dated September 16, 2013 (the “Prior Employment
Agreement”) except that the provisions of Section 6 of the Prior Employment
Agreement (the “Restrictive Covenants”) were not replaced but, rather, were
specifically preserved and reaffirmed as material terms of the Employment
Agreement; and

WHEREAS, the Executive and the Company desire to amend certain provisions of the
Employment Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Executive and the Company hereby agree as follows:

1.    Section 1(b) of the Employment Agreement is deleted in its entirety and
replaced with the following:

“Position and Duties. Commencing on the Amendment Effective Date, the Executive
shall serve as the President and Founder of the Company, and shall have such
powers and duties as may from time to time be prescribed by the Chief Executive
Officer or the Board of Directors of the Company (the “Board”) or other
authorized executive, provided that such duties are consistent with the
Executive’s position or other positions that he may hold from time to time. The
Executive hereby resigns as the Chief Executive Officer of the Company and
subject to Section 3(e) below, commits to stay with the Company until July 1,
2018 under the terms and conditions set forth in the Employment Agreement. The
Executive shall devote substantially all of his full working time and efforts to
the business and affairs of the Company. Notwithstanding the foregoing, the
Executive may serve on other boards of directors, with the approval of the
Board, or engage in religious, charitable or other community activities as long
as such services and activities are disclosed to the Board and do not materially
interfere with the Executive’s performance of his duties to the Company as
provided in this Agreement.”

2.    Section 2(a) of the Employment Agreement is deleted in its entirety and
replaced with the following:

“Base Salary. Commencing on the Amendment Effective Date, the Executive’s annual
base salary shall be $410,000. The Executive’s base salary shall be reviewed
annually by



--------------------------------------------------------------------------------

the Board or the Compensation Committee of the Board (the “Compensation
Committee”). The base salary in effect at any given time is referred to herein
as “Base Salary.” The Base Salary shall be payable in a manner that is
consistent with the Company’s usual payroll practices for executive officers.”

3.    Section 2(b) of the Employment Agreement is deleted in its entirety and
replaced with the following:

“Incentive Compensation. During the Term, the Executive shall be eligible to
receive cash incentive compensation as determined by the Board or the
Compensation Committee from time to time. Commencing on the Amendment Effective
Date, the Executive’s target annual incentive compensation shall be fifty
percent (50%) of his Base Salary (the “Target Annual Incentive Compensation”).
Except as otherwise provided herein, to earn incentive compensation, the
Executive must be employed by the Company on the day such incentive compensation
is paid.”

4.    Section 3(c)(iii) of the Employment Agreement is deleted in its entirety
and replaced with the following:

“(iii) continued non-performance by the Executive of his duties hereunder (other
than by reason of the Executive’s physical or mental illness, incapacity or
disability) which has continued for more than 30 days following written notice
of objectively demonstrable non-performance from the Board;”

5.    If the Executive (1) is an employee of the Company through July 1, 2018 or
(2) if prior to July 1, 2018, the Executive’s employment is terminated by the
Company for reasons other than Cause, then: (i) in Section 4(b)(i) of the
Employment Agreement, “nine (9) months’” will become “twelve (12) months’”;
(ii) in Section 4(b)(iii) of the Employment Agreement, “six” will become
“twelve”; and (iii) Section 4(b)(iv) is deleted in its entirety and replaced
with the following:

“the amounts payable under Section 4(b)(i) and (ii) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over nine (9) months commencing within 60 days after the Date of
Termination; provided, however, that with respect to the Severance Amount, if
the 60-day period begins in one calendar year and ends in a second calendar
year, the Severance Amount shall begin to be paid in the second calendar year by
the last day of such 60-day period, provided that the initial payment shall
include a catch-up payment to cover amounts retroactive to the day immediately
following the Date of Termination. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). Notwithstanding the foregoing, if the Date of
Termination occurs on or after July 1, 2018, the Severance Amount shall be paid
as a lump sum payment within sixty (60) days of the Date of Termination.”

6.    Subject to the approval of the Board or the Compensation Committee, at the
next regularly scheduled Board meeting, the Company shall grant the Executive an
option to purchase 135,000 shares of common stock of the Company (the “Option
Grant”). The exercise price of the

 

- 2 -



--------------------------------------------------------------------------------

Option Grant will be equal to at least the fair market value of the common stock
of the Company on the date of grant, and the Option Grant will be subject to the
terms and conditions of such stock option agreement and the Company’s 2017 Stock
Option and Incentive Plan. The Option Grant shall vest in full on July 1, 2018
(and not before), provided that (i) as of July 1, 2018, the Executive is as an
employee of the Company, (ii) if prior to July 1, 2018 the Executive’s
employment is terminated by the Company for reasons other than Cause, then the
Option Grant shall vest in full on the Date of Termination, and (iii) no
acceleration of the Option Grant by operation of the Employment Agreement will
occur (including pursuant to Section 4 or 5 of the Employment Agreement) with
respect to the Option Grant. For the avoidance of doubt, any existing restricted
stock or options to purchase shares of the common stock of the Company held by
Executive will continue to vest during the Executive’s Service Relationship as
set forth in their respective equity award agreements and applicable stock
option plan, and subject to any acceleration provided by the Employment
Agreement except as specifically modified by this Amendment.

7.    The Executive shall continue to serve as a member of the Board, subject to
the provisions of applicable law, the Company’s certificate of incorporation, as
amended, the Company’s amended and restated bylaws, and this Section 7. It is
understood and agreed that the Executive shall cease serving as a member of the
Board on the earlier of: (i) the Executive’s death, (ii) the removal of the
Executive by the Company’s stockholders, (iii) the ending of Executive’s
employment with the Company for any reason, (iv) the Executive’s voluntary
refusal to stand for reelection as a director, and (v) December 31, 2018 (in any
event the “Board Resignation Date”). Executive agrees such resignation on the
Board Resignation Date shall be automatic and without any further action on his
part, and Executive hereby agrees to execute any additional documentation with
respect thereto reasonably requested by the Company.

8.    Subject to this Amendment, the terms and conditions of Sections 3, 4 and 5
of the Employment Agreement shall continue to be full effect, provided: (i) the
Company acknowledges that Executive’s transition from Chief Executive Officer
and President to President and Founder is a Good Reason condition for purposes
of Section 3(e) of the Employment Agreement; (ii) the Company waives the notice
and cure requirements pursuant to 3(e)(ii) and (iii) of the Employment Agreement
with respect to such transition; and (iii) the Parties agree that 3(e)(v) of the
Employment Agreement is deleted in its entirety and replaced with the following:
“the Executive terminates his employment within 730 days of the Amendment
Effective Date, and after such 730th day, the Executive terminates his
employment within sixty (60) days after the end of the Cure Period with respect
to a Good Reason condition that has occurred from and after the day that is 671
days after the Amendment Effective Date.”

9.    Except to the extent expressly modified or amended by this Amendment, all
terms and provisions of the Employment Agreement shall continue in full force
and effect and shall remain enforceable and binding in accordance with their
respective terms. For purposes of clarity, this Amendment is not intended to,
and does not, supersede or negate or otherwise affect the Company’s rights under
the any pre-existing proprietary inventions assignment agreement or
non-competition agreement that Executive had entered into prior to the Amendment
Effective Date including the Restrictive Covenants which Executive hereby
reaffirms as material terms of this Amendment. Neither Party has made any
representation to the other regarding any of the subject matters hereof except
as expressly set forth in this Amendment.

 

- 3 -



--------------------------------------------------------------------------------

10.    Any required notices, meetings or consents that are necessary to make an
amendment to the Employment Agreement are hereby waived or satisfied.

11.    This Amendment may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall be deemed to be one and the
same agreement. A signed copy of this Amendment delivered by facsimile, e-mail
or other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Amendment.

* * * * *

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment effective as of
the date first set forth above.

 

COMPANY:

AERPIO PHARMACEUTICALS, INC.,

a Delaware corporation

By:  

/s/ Muneer Satter

Name:   Muneer Satter Title:   Chairman of the Board of Directors EXECUTIVE: By:
 

/s/ Joseph H. Gardner

Name:   Joseph H. Gardner

Signature Page to Amendment No. 1 to Employment Agreement